       Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 1 of 51



 1    THORPE SHWER, P.C.
      William L. Thorpe (No. 005641)
 2    Mitchell W. Fleischmann (No. 021075)
      Jamie Gill Santos (No. 026251)
 3    3200 North Central Avenue, Suite 1560
      Phoenix, Arizona 85012-2441
 4    Telephone: (602) 682-6100
      Email: docket@thorpeshwer.com
 5    Email: wthorpe@thorpeshwer.com
      Email: mfleischmann@thorpeshwer.com
 6    Email: jsantos@thorpeshwer.com
 7
      RIVKIN RADLER, LLP
 8    Barry I. Levy (to be admitted pro hac vice)
      Steven Henesy (to be admitted pro hac vice)
 9    Melissa D. Medilien (to be admitted pro hac vice)
      926 RXR Plaza
10    Uniondale, New York 11556
      Telephone: (516) 357-3000
11    Email: barry.levy@rivkin.com
      Email: steven.henesy@rivkin.com
12    Email: melissa.medilien@rivkin.com
13
      Counsel for Plaintiffs Government Employees Insurance Co.,
14    GEICO Indemnity Co., GEICO General Insurance Co., and
      GEICO Casualty Co.
15
                          IN THE UNITED STATES DISTRICT COURT
16
                                  FOR DISTRICT OF ARIZONA
17
      Government Employees Insurance Co.;            NO.
18    GEICO Indemnity Co.; GEICO General
      Insurance Company; and GEICO
19    Casualty Co.,
20                         Plaintiffs,
                                                                    COMPLAINT
21    v.
                                                        (Plaintiffs Demand a Trial by Jury)
22    A & G Auto Glass, Inc.; Godfrey
      Companies, L.L.C. d/b/a A & G Auto
23    Glass; Sean Alexander; Anthon
      Godfrey; and Terry Godfrey,
24
                           Defendants.
25
               Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO
26
27   General Insurance Company and GEICO Casualty Co. (collectively “GEICO” or

28   “Plaintiffs”), as and for their Complaint against the Defendants, hereby allege as follows:


     9210685
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 2 of 51



 1                                      INTRODUCTION
 2
           1.     This action seeks to terminate an ongoing fraudulent scheme committed
 3
     against GEICO and to recover more than $300,000.00 that the Defendants have
 4
 5   improperly obtained from GEICO through the submission of hundreds of fraudulent or

 6   otherwise non-reimbursable insurance claims seeking reimbursement for windshield
 7
     replacement services (the “Windshield Replacement Services”) allegedly provided to
 8
     individuals who were eligible for glass repair/replacement coverage under comprehensive
 9
10   automobile insurance policies issued by GEICO (“Insureds”).

11         2.     In addition to money damages, GEICO seeks a declaration that it is not
12
     legally obligated to pay reimbursement of more than $10,000.00 in outstanding claims for
13
     Windshield Replacement Services that have been submitted or caused to be submitted by
14
15   the Defendants through Defendants Godfrey Companies, L.L.C. d/b/a A & G Auto Glass

16   (“Godfrey LLC”) and A & G Auto Glass, Inc. (“A&G Auto Glass” and, collectively with
17
     Godfrey LLC, the “A&G Glass Companies”), because the claims were fraudulent
18
     because: (i) they involved charges for Windshield Replacement Services that were never
19
20   legitimately performed and/or provided in the first instance; and (ii) the A&G Glass

21   Companies lacked standing to seek reimbursement in the first instance.
22
           3.     As more fully described in this Complaint, the Defendants engineered a
23
     scheme to create the appearance that the A&G Glass Companies provided legitimate
24
25   Windshield Replacement Services to Insureds in order to submit invoices to GEICO for

26   payment under the Insureds’ motor vehicle insurance policies. In reality, the Windshield
27   Replacement Services were fraudulently billed through the A&G Glass Companies,
28
     despite the fact that the A&G Glass Companies: (i) did not legitimately provide the billed-

                                                 2
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 3 of 51



 1   for Windshield Replacement Services in the first instance; and (ii) lacked standing to seek
 2
     reimbursement in the first instance.
 3
            4.      The Defendants fall into the following categories:
 4
 5          (i)     Defendants Sean Alexander (“Alexander”) and Terry Godfrey (“T.
                    Godfrey”) were the owners and operators of A&G Auto Glass, were owners
 6                  and members of Godfrey LLC, and used the A&G Glass Companies as
                    vehicles to submit fraudulent or otherwise non-compensable claims to
 7
                    GEICO.
 8
            (ii)    Defendant Anthon Godfrey (“A. Godfrey”) was an owner and member of
 9                  Godfrey LLC and used Godfrey LLC as a vehicle to submit fraudulent or
                    otherwise non-compensable claims to GEICO.
10
11          (iii)   Defendant A&G Auto Glass is an Arizona corporation that was used by T.
                    Godfrey and Alexander as a vehicle to submit fraudulent or otherwise non-
12                  compensable claims to GEICO.
13          (iv)    Defendant Godfrey LLC is an Arizona limited liability company that was
14                  used by T. Godfrey, Alexander, and A. Godfrey as a vehicle to submit
                    fraudulent or otherwise non-compensable claims to GEICO.
15
            5.      As discussed below, the Defendants at all relevant times have known that
16
17   the charges for the Windshield Replacement Services they submitted, or caused to be

18   submitted, to GEICO were fraudulent, in that the billing falsely represented that (i) they
19
     have provided the billed-for Windshield Replacement Services, when in fact they did not;
20
     and (ii) the A&G Glass Companies had standing to seek reimbursement in the first
21
22   instance, when in fact they did not.

23          6.      As such, the Defendants do not now have – and never had – any right to be
24
     compensated for the Windshield Replacement Services that they billed through the A&G
25
     Glass Companies to GEICO.
26
27          7.      The charts annexed hereto as Exhibits “1” and “2” set forth a representative

28   sample of the claims that the Defendants submitted, or caused to be submitted, to GEICO


                                                   3
          Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 4 of 51



 1    by means of wire transmission in interstate commerce.
 2
              8.     The Defendants’ fraudulent scheme began in 2018 and continues
 3
     uninterrupted through the present day.
 4
 5            9.     As a result of the Defendants’ scheme, GEICO has incurred damages of

 6   more than $300,000.00.
 7
                                          THE PARTIES
 8
     I.       Plaintiffs
 9
10            10.    Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co.,

11   GEICO General Insurance Company and GEICO Casualty Co. are each Nebraska
12
     corporations with their principal places of business in Chevy Chase, Maryland. GEICO is
13
     authorized to conduct business and to issue automobile insurance policies in the state of
14
15   Arizona.

16   II.      Defendants
17
              11.    Defendant A&G Auto Glass is an Arizona corporation with its principle
18
     place of business in Arizona. A&G Auto Glass was incorporated in Arizona on or about
19
20   January 11, 2013, had Alexander and T. Godfrey as its owners, and was used as a vehicle

21   to submit fraudulent or otherwise non-reimbursable claims to GEICO.
22
              12.    Defendant Godfrey LLC is an Arizona limited liability company with its
23
     principle place of business in Arizona. Godfrey LLC was organized in Arizona on or
24
25   about October 21, 2019, had Alexander, T. Godfrey, and A. Godfrey as its owners and

26   members, and was used as a vehicle to submit fraudulent or otherwise non-reimbursable
27   claims to GEICO.
28


                                                 4
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 5 of 51



 1          13.    Defendant Alexander resides in and is a citizen of Arizona. Alexander was
 2
     an owner of A&G Auto Glass and an owner and member of Godfrey LLC, and used the
 3
     A&G Glass Companies as vehicles to submit fraudulent or otherwise non-reimbursable
 4
 5   claims to GEICO.

 6          14.    Defendant T. Godfrey resides in and is a citizen of Arizona. T. Godfrey was
 7
     an owner of A&G Auto Glass and an owner and member of Godfrey LLC, and used the
 8
     A&G Glass Companies as vehicles to submit fraudulent or otherwise non-reimbursable
 9
10   claims to GEICO.

11          15.    Defendant A. Godfrey resides in and is a citizen of Arizona. A. Godfrey was
12
     an owner and member of Godfrey LLC, and used Godfrey LLC as a vehicle to submit
13
     fraudulent or otherwise non-reimbursable claims to GEICO.
14
15                                JURISDICTION AND VENUE

16          16.    This Court has jurisdiction over the subject matter of this action under 28
17
     U.S.C. § 1332(a)(1) because the matter in controversy exceeds the sum or value of
18
     $75,000.00, exclusive of interest and costs, and is between citizens of different states.
19
20   Pursuant to 28 U.S.C. § 1331, this Court also has jurisdiction over the claims brought

21   under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations
22
     (“RICO”) Act) because they arise under the laws of the United States. In addition, this
23
     Court has supplemental jurisdiction over the subject matter of the claims asserted in this
24
25   action pursuant to 28 U.S.C. § 1367.

26          17.    Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the
27   District of Arizona is the District (i) where one or more of the Defendants reside, and (ii) a
28
     substantial amount of the activities forming the basis of the Complaint occurred.

                                                   5
          Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 6 of 51



 1                       ALLEGATIONS COMMON TO ALL CLAIMS
 2
              18.   GEICO is an insurance company licensed and authorized to do business in
 3
     the State of Arizona. GEICO underwrites automobile insurance in Arizona.
 4
 5   I.       Automobile Insurance and Reimbursement for Windshield Replacement
              Services
 6
              19.   Though comprehensive insurance coverage is not required, a large
 7
 8   percentage of Arizona automobile owners carry comprehensive insurance coverage. By
 9   law, any insurer who provides comprehensive coverage for a motor vehicle is required to
10
     provide the Insured with an option to cover the repair or replacement of damage to any
11
     safety equipment, which includes windshields. See Ariz. Rev. St. § 20-264.
12
13            20.   In the event of damage to the windshield of a vehicle with comprehensive
14   insurance coverage, Arizona law requires insurers to replace or repair the damaged
15
     windshield without application of a deductible. See Ariz. Rev. St. § 20-264.
16
              21.   An Insured can assign his or her right to complete safety equipment
17
18   coverage benefits – i.e., coverage for windshield repair or replacement – to his/her
19   preferred windshield repair/replacement shop in exchange for the shop’s performance of
20
     the repair or replacement services.
21
              22.   Then, pursuant to an assignment of benefits given by the Insured to the
22
23   shop, the shop can perform the work, and submit its invoice for the repair or replacement,

24   together with the work order number, directly to GEICO for payment. The submission is
25
     made using an electronic billing or facsimile transmission system in which the shop’s
26
     invoice and supporting documents are transmitted to GEICO via interstate wire transfer to
27
28   GEICO’s third-party administrator that is located in Columbus, Ohio.


                                                 6
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 7 of 51



 1          23.    Thus, in order to have standing to seek reimbursement directly from an
 2
     insurer such as GEICO, the glass shop must have a valid assignment of benefits from the
 3
     Insured.
 4
 5          24.    Arizona law generally permits automobile insurers, such as GEICO, only

 6   thirty (30) days from their receipt to handle a claim seeking payment for windshield repair
 7
     and/or replacement. See, e.g., Ariz. Rev. St. § 20-462(A). If insurers, such as GEICO, do
 8
     not pay the claim within 30 days, or present some good reason for denying or
 9
10   investigating the claim, they can be liable to the Insured or the Insured’s assignee for

11   interest at the legal rate from the date the claim is received. See id. While the 30-day
12
     claims handling period helps to ensure that legitimate claims are paid in a timely manner,
13
     it also creates perverse incentives for glass shops to engage in fraudulent practices, such as
14
15   those employed by the Defendants.

16          25.    GEICO receives hundreds of windshield repair or replacement claims from
17
     Arizona Insureds and shops on a daily basis.
18
            26.    Upon information and belief, other Arizona automobile insurers similarly
19
20   receive a very high volume of windshield repair and replacement claims each day.

21          27.    Glass shops that engage in the types of fraudulent practices employed by the
22
     Defendants depend upon the volume of windshield repair and replacement claims, coupled
23
     with the limited amount of time in which insurers have to handle those claims, to shield
24
25   their fraudulent activity from timely discovery.

26          28.    In response to fraudulent windshield repair and replacement practices within
27   Arizona, the legislature amended the Unfair Practices and Frauds Article of Arizona’s
28


                                                    7
       Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 8 of 51



 1   Insurance Statutes to specifically identify and criminalize unlawful auto glass repair
 2
     practices. See Ariz. Rev. Stat. §§ 20-463.01, 20-466.01.
 3
             29.   In particular, Ariz. Rev. Stat. § 20-463.01 was amended, effective July 29,
 4
 5   2010, to criminalize specific practices by the auto glass industry. See AZ House

 6   Committee Minutes, February 1, 2010, noting that “the bill contains a list of the most
 7
     common fraudulent practices by the auto glass industry.”
 8
             30.   Specifically, Arizona Rev. Stat. § 20-463.01(A)(1)(a) provides that it is an
 9
10   unlawful practice for a person who sells or repairs auto glass to knowingly submit a false

11   claim to an insurer for auto glass repair or replacement or for related services if the
12
     services were not provided.
13
             31.   Other unlawful acts by an auto glass seller or repairer include, among other
14
15   things, misrepresenting to a policy holder the price of the proposed repairs or replacement

16   being billed to the insurer. See Ariz. Rev. St. § 20-463.01.
17
             32.   In Arizona, the submission of a claim seeking insurance reimbursement that
18
     is based in part on a fraudulent misrepresentation renders the entire claim fraudulent and
19
20   non-reimbursable.

21   II.     The Defendants’ Fraudulent Scheme
22
             33.   Beginning in 2018, and continuing to the present day, the Defendants
23
     engineered a fraudulent scheme to create the false appearance that they legitimately
24
25   provided the billed-for Windshield Replacement Services, and that they were otherwise

26   eligible for insurance reimbursement.
27   . . .
28


                                                   8
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 9 of 51



 1          34.    In reality, as discussed herein, the Defendants did not legitimately provide
 2
     the billed-for Windshield Replacement Services and were otherwise not eligible to collect
 3
     insurance reimbursement.
 4
 5          35.    Between 2018 and October 2019, Alexander and T. Godfrey used A&G

 6   Auto Glass as their exclusive vehicle for the submission of fraudulent or otherwise non-
 7
     reimbursable claims to GEICO.
 8
            36.    Then, in October 2019, Alexander, T. Godfrey, and A. Godfrey caused
 9
10   Godfrey LLC to be organized in Arizona.

11          37.    Thereafter, Alexander, T. Godfrey, and A. Godfrey used Godfrey LLC as a
12
     replacement for A&G Auto Glass, and as their exclusive vehicle for the submission of
13
     fraudulent or otherwise non-reimbursable claims to GEICO.
14
15          38.    In keeping with the fact that Godfrey LLC served as a replacement for A&G

16   Auto Glass, A&G Auto Glass stopped purporting to provide and bill for Windshield
17
     Replacement Services contemporaneous to Godfrey LLC beginning to purport to provide
18
     and bill for those same services.
19
20          39.    In further keeping with that fact that Godfrey LLC served as a replacement

21   for A&G Auto Glass, Godfrey LLC: (i) had the same phone number as A&G Auto Glass,
22
     (ii) purported to provide substantially identical services in the same geographic area as
23
     A&G Auto Glass, (iii) operated in a virtually identical fashion, and (iv) actually did
24
25   business in the community as “A & G Auto Glass”.

26          40.    Besides their names – and the addition of A. Godfrey as a member of
27   Godfrey LLC – there was no substantive difference between A&G Auto Glass and
28
     Godfrey LLC.

                                                 9
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 10 of 51



 1          41.    In the claims identified in Exhibits “1” and “2”, the Defendants were, in
 2
     most instances, contacted by Insureds whose vehicles were claimed to have required either
 3
     a replacement or repair of their windshields.
 4
 5          42.    Once an Insured contacted either of the A&G Glass Companies, either the

 6   Insured, the A&G Glass Companies, or both contacted GEICO in order to advise GEICO
 7
     of their intentions to submit a claim for a windshield replacement and obtain a claim
 8
     number.
 9
10          43.    Thereafter, the A&G Glass Companies typically scheduled a date and time

11   for one of its technicians to meet each Insured at a designated location (i.e., a home or
12
     office) in order to perform a windshield replacement.
13
            44.    After the replacement of an Insured’s windshield, the Defendants would
14
15   electronically submit an invoice to GEICO seeking reimbursement for Windshield

16   Replacement Services that were claimed to be performed. As discussed below, the claims
17
     in Exhibits “1” and “2” were fraudulent in that the Defendants routinely falsely
18
     represented to GEICO that: (i) the Windshield Replacement Services had been performed,
19
20   when in fact they had not been; and (ii) the A&G Glass Companies had standing to seek

21   reimbursement directly from GEICO, when in fact they did not.
22          A.     Fraudulent Billing for Windshield Replacement Services that were
                   Never Provided in the First Instance
23
24          45.    The Defendants submitted claims through the A&G Glass Companies to

25   GEICO for Windshield Replacement Services they never legitimately provided in the first
26
     instance.
27
            46.    In the claims identified in Exhibits “1” and “2”, the Defendants routinely
28
     submitted claims to GEICO that falsely represented that the A&G Glass Companies had

                                                 10
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 11 of 51



 1   installed a specific windshield and requested reimbursement for the Windshield
 2
     Replacement Services, typically seeking reimbursement from GEICO ranging from
 3
     $120.00 to more than $800.00.
 4
 5          47.      However, in virtually all of the claims identified in Exhibits “1” and “2”, the

 6   Defendants never installed the billed-for windshields in the Insureds’ vehicles. Instead, the
 7
     Defendants installed lower quality, less expensive windshields in the Insureds’ vehicles, to
 8
     the extent they installed any windshields at all.
 9
10          48.      Then, T. Godfrey, Alexander, A. Godfrey, A&G Auto Glass, and Godfrey

11   LLC submitted claims to GEICO that falsely represented that either A&G Auto Glass or
12
     Godfrey LLC had provided the billed-for Windshield Replacement Services, when in fact
13
     they had not.
14
            49.      For example:
15
16          (i)      On or about March 20, 2018, T. Godfrey, Alexander, and A&G Auto Glass
                        submitted a claim through A&G Auto Glass for a windshield
17                      replacement they purportedly provided to an Insured named KG. The
                        claim falsely represented that A&G Auto Glass had installed a
18
                        windshield with part number FW03760GBYN on KG’s vehicle, despite
19                      the fact that A&G Auto Glass never installed the billed-for windshield
                        on KG’s vehicle in the first instance.
20
            (ii)     On or about December 3, 2018, T. Godfrey, Alexander, and A&G Auto
21
                       Glass submitted a claim through A&G Auto Glass for a windshield
22                     replacement they purportedly provided to an Insured named KG. The
                       claim falsely represented that A&G Auto Glass had installed a
23                     windshield with part number FW03760GBYN on KG’s vehicle, despite
24                     the fact that A&G Auto Glass never installed the billed-for windshield
                       on KG’s vehicle in the first instance.
25
            (iii)    On or about December 13, 2018, T. Godfrey, Alexander, and A&G Auto
26                     Glass submitted a claim through A&G Auto Glass to GEICO for a
27                     windshield replacement they purportedly provided to an Insured named
                       ML. The claim falsely represented that A&G Auto Glass had installed a
28                     windshield with part number FW03664GTYN on ML’s vehicle, despite


                                                    11
     Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 12 of 51



 1                  the fact that A&G Auto Glass never installed the billed-for windshield
                    on ML’s vehicle in the first instance.
 2
 3       (iv)    On or about January 23, 2019, T. Godfrey, Alexander, and A&G Auto Glass
                    submitted a claim through A&G Auto Glass for a windshield
 4                  replacement they purportedly provided to an Insured named KG. The
                    claim falsely represented that A&G Auto Glass had installed a
 5
                    windshield with part number FW03760GBYN on KG’s vehicle, despite
 6                  the fact that A&G Auto Glass never installed the billed-for windshield
                    on KG’s vehicle in the first instance.
 7
         (v)     On or about February 25, 2019, T. Godfrey, Alexander, and A&G Auto
 8
                   Glass submitted a claim through A&G Auto Glass to GEICO for a
 9                 windshield replacement they purportedly provided to an Insured named
                   RP. The claim falsely represented that A&G Auto Glass had installed a
10                 windshield with part number FW03557GBYN on RP’s vehicle, despite
11                 the fact that A&G Auto Glass never installed the billed-for windshield
                   on RP’s vehicle in the first instance.
12
         (vi)    On or about March 22, 2019, T. Godfrey, Alexander, and A&G Auto Glass
13                  submitted a claim through A&G Auto Glass to GEICO for a windshield
14                  replacement they purportedly provided to an Insured named JC. The
                    claim falsely represented that A&G Auto Glass had installed a
15                  windshield with part number DW02131GTYN on JC’s vehicle, despite
                    the fact that A&G Auto Glass never installed the billed-for windshield
16
                    on JC’s vehicle in the first instance.
17
         (vii)   On or about May 7, 2019, T. Godfrey, Alexander, and A&G Auto Glass
18                 submitted a claim through A&G Auto Glass for a windshield
                   replacement they purportedly provided to an Insured named DB. The
19
                   claim falsely represented that A&G Auto Glass had installed a
20                 windshield with part number DW01829GBYN on DB’s vehicle, despite
                   the fact that A&G Auto Glass never installed the billed-for windshield
21                 on DB’s vehicle.
22
         (viii) On or about July 8, 2019, T. Godfrey, Alexander, and A&G Auto Glass
23                submitted a claim through A&G Auto Glass to GEICO for a windshield
                  replacement they purportedly provided to an Insured named ASP. The
24                claim falsely represented that A&G Auto Glass had installed a
25                windshield with part number FW03719GTY on ASP’s vehicle, despite
                  the fact that A&G Auto Glass never installed the billed-for windshield
26                on ASP’s vehicle in the first instance.
27       (ix)    On or about July 24, 2019, T. Godfrey, Alexander, and A&G Auto Glass
28                 submitted a claim through A&G Auto Glass to GEICO for a windshield
                   replacement they purportedly provided to an Insured named SO. The

                                             12
     Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 13 of 51



 1                  claim falsely represented that A&G Auto Glass had installed a
                    windshield with part number FW04328GBY on SO’s vehicle, despite the
 2
                    fact that A&G Auto Glass never installed the billed-for windshield on
 3                  SO’s vehicle in the first instance.
 4       (x)     On or about August 23, 2019, T. Godfrey, Alexander, and A&G Auto Glass
                    submitted a claim through A&G Auto Glass to GEICO for a windshield
 5
                    replacement they purportedly provided to an Insured named PE. The
 6                  claim falsely represented that A&G Auto Glass had installed a
                    windshield with part number FW2838GYY on PE’s vehicle, despite the
 7                  fact that A&G Auto Glass never installed the billed-for windshield on
 8                  PE’s vehicle in the first instance.

 9       (xi)    On or about November 8, 2019, T. Godfrey, Alexander, A. Godfrey, and
                   Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
10                 windshield replacement they purportedly provided to an Insured named
11                 SK. The claim falsely represented that Godfrey LLC had installed a
                   windshield with part number FW04306GBYN on SK’s vehicle, despite
12                 the fact that Godfrey LLC never installed the billed-for windshield on
                   SK’s vehicle in the first instance.
13
14       (xii)   On or about December 18, 2019, T. Godfrey, Alexander, A. Godfrey, and
                   Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
15                 windshield replacement they purportedly provided to an Insured named
                   HB. The claim falsely represented that Godfrey LLC had installed a
16
                   windshield with part number DW02366GTYN on HB’s vehicle, despite
17                 the fact that Godfrey LLC never installed the billed-for windshield on
                   HB’s vehicle in the first instance.
18
         (xiii) On or about January 21, 2020, T. Godfrey, Alexander, A. Godfrey, and
19
                  Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
20                windshield replacement they purportedly provided to an Insured named
                  LR. The claim falsely represented that Godfrey LLC had installed a
21                windshield with part number DW02418GTY on LR’s vehicle, despite
22                the fact that Godfrey LLC never installed the billed-for windshield on
                  LR’s vehicle in the first instance.
23
         (xiv) On or about January 21, 2020, T. Godfrey, Alexander, A. Godfrey, and
24               Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
25               windshield replacement they purportedly provided to an Insured named
                 RR. The claim falsely represented that Godfrey LLC had installed a
26               windshield with part number DW02479GTN on RR’s vehicle, despite
                 the fact that Godfrey LLC never installed the billed-for windshield on
27
                 RR’s vehicle in the first instance.
28


                                             13
     Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 14 of 51



 1       (xv)   On or about January 17, 2020, T. Godfrey, Alexander, A. Godfrey, and
                  Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
 2
                  windshield replacement they purportedly provided to an Insured named
 3                KC. The claim falsely represented that Godfrey LLC had installed a
                  windshield with part number FW03229GGYN on KC’s vehicle, despite
 4                the fact that Godfrey LLC never installed the billed-for windshield on
 5                KC’s vehicle in the first instance.

 6       (xvi) On or about January 20, 2020, T. Godfrey, Alexander, A. Godfrey, and
                 Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
 7               windshield replacement they purportedly provided to an Insured named
 8               GP. The claim falsely represented that Godfrey LLC had installed a
                 windshield with part number DW02418GTYN on GP’s vehicle, despite
 9               the fact that Godfrey LLC never installed the billed-for windshield on
                 GP’s vehicle in the first instance.
10
11       (xvii) On or about February 5, 2020, T. Godfrey, Alexander, A. Godfrey, and
                  Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
12                windshield replacement they purportedly provided to an Insured named
                  SM. The claim falsely represented that Godfrey LLC had installed a
13
                  windshield with part number FW02518GBNNN on SM’s vehicle,
14                despite the fact that Godfrey LLC never installed the billed-for
                  windshield on SM’s vehicle in the first instance.
15
         (xviii) On or about February 12, 2020, T. Godfrey, Alexander, A. Godfrey, and
16
                   Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
17                 windshield replacement they purportedly provided to an Insured named
                   DS. The claim falsely represented that Godfrey LLC had installed a
18                 windshield with part number FW4099GBYN on DS’s vehicle, despite
19                 the fact that Godfrey LLC never installed the billed-for windshield on
                   DS’s vehicle in the first instance.
20
         (xix) On or about February 14, 2020, T. Godfrey, Alexander, A. Godfrey, and
21               Godfrey LLC submitted claim through Godfrey LLC to GEICO for a
22               windshield replacement they purportedly provided to an Insured named
                 CD. The claim falsely represented that Godfrey LLC had installed a
23               windshield with part number DW02214GTYN on CD’s vehicle, despite
                 the fact that Godfrey LLC never installed the billed-for windshield on
24
                 CD’s vehicle in the first instance.
25
         (xx)   On or about February 18, 2020, T. Godfrey, Alexander, A. Godfrey, and
26                Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
                  windshield replacement they purportedly provided to an Insured named
27
                  HW. The claim falsely represented that Godfrey LLC had installed a
28                windshield with part number FW04205GBYN on HW’s vehicle, despite


                                            14
     Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 15 of 51



 1                the fact that Godfrey LLC never installed the billed-for windshield on
                  HW’s vehicle in the first instance.
 2
 3       (xxi) On or about February 24, 2020, T. Godfrey, Alexander, A. Godfrey, and
                 Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
 4               windshield replacement they purportedly provided to an Insured named
                 JE. The claim falsely represented that Godfrey LLC had installed a
 5
                 windshield with part number FW03851GTYN on JE’s vehicle, despite
 6               the fact that Godfrey LLC never installed the billed-for windshield on
                 JE’s vehicle in the first instance.
 7
         (xxii) On or about February 24, 2020, T. Godfrey, Alexander, A. Godfrey, and
 8
                  Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
 9                windshield replacement they purportedly provided to an Insured named
                  JL. The claim falsely represented that Godfrey LLC had installed a
10                windshield with part number FW04242GTYN on JL’s vehicle, despite
11                the fact that Godfrey LLC never installed the billed-for windshield on
                  JL’s vehicle in the first instance.
12
         (xxiii) On or about February 26, 2020, T. Godfrey, Alexander, A. Godfrey, and
13                 Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
14                 windshield replacement they purportedly provided to an Insured named
                   PP. The claim falsely represented that Godfrey LLC had installed a
15                 windshield with part number FW03757GBNN on PP’s vehicle, despite
                   the fact that Godfrey LLC never installed the billed-for windshield on
16
                   PP’s vehicle in the first instance.
17
         (xxiv) On or about March 3, 2020, T. Godfrey, Alexander, A. Godfrey, and
18                Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
                  windshield replacement they purportedly provided to an Insured named
19
                  JL. The claim falsely represented that Godfrey LLC had installed a
20                windshield with part number FW04628GTYN on JL’s vehicle, despite
                  the fact that Godfrey LLC never installed the billed-for windshield on
21                JL’s vehicle in the first instance.
22
         (xxv) On or about March 9, 2020, T. Godfrey, Alexander, A. Godfrey, and
23               Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
                 windshield replacement they purportedly provided to an Insured named
24               JM. The claim falsely represented that Godfrey LLC had installed a
25               windshield with part number FW04757GBYN on JM’s vehicle, despite
                 the fact that Godfrey LLC never installed the billed-for windshield on
26               JM’s vehicle in the first instance.
27       (xxvi) On or about March 9, 2020, T. Godfrey, Alexander, A. Godfrey, and
28                Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
                  windshield replacement they purportedly provided to an Insured named

                                            15
     Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 16 of 51



 1                  TP. The claim falsely represented that Godfrey LLC had installed a
                    windshield with part number DW01880GTNN on TP’s vehicle, despite
 2
                    the fact that Godfrey LLC never installed the billed-for windshield on
 3                  TP’s vehicle in the first instance.
 4       (xxvii) On or about March 16, 2020, T. Godfrey, Alexander, A. Godfrey, and
                   Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
 5
                   windshield replacement they purportedly provided to an Insured named
 6                 DP. The claim falsely represented that Godfrey LLC had installed a
                   windshield with part number FW04129GTNN on DP’s vehicle, despite
 7                 the fact that Godfrey LLC never installed the billed-for windshield on
 8                 DP’s vehicle in the first instance.

 9       (xxviii)   On or about March 17, 2020, T. Godfrey, Alexander, A. Godfrey, and
                    Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
10                  windshield replacement they purportedly provided to an Insured named
11                  MH. The claim falsely represented that Godfrey LLC had installed a
                    windshield with part number DW02232GTYN on MH’s vehicle, despite
12                  the fact that Godfrey LLC never installed the billed-for windshield on
                    MH’s vehicle in the first instance.
13
14       (xxix) On or about March 26, 2020, T. Godfrey, Alexander, A. Godfrey, and
                  Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
15                windshield replacement they purportedly provided to an Insured named
                  SS. The claim falsely represented that Godfrey LLC had installed a
16
                  windshield with part number DW01853GBNN on SS’s vehicle, despite
17                the fact that Godfrey LLC never installed the billed-for windshield on
                  SS’s vehicle in the first instance.
18
         (xxx) On or about March 27, 2020, T. Godfrey, Alexander, A. Godfrey, and
19
                 Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
20               windshield replacement they purportedly provided to an Insured named
                 EF. The claim falsely represented that Godfrey LLC had installed a
21               windshield with part number FW03425GBYN on EF’s vehicle, despite
22               the fact that Godfrey LLC never installed the billed-for windshield on
                 EF’s vehicle in the first instance.
23
         (xxxi) On or about April 3, 2020, T. Godfrey, Alexander, A. Godfrey, and Godfrey
24                 LLC submitted a claim through Godfrey LLC to GEICO for a
25                 windshield replacement they purportedly provided to an Insured named
                   JW. The claim falsely represented that Godfrey LLC had installed a
26                 windshield with part number FW02557GGYN on JW’s vehicle, despite
                   the fact that Godfrey LLC never installed the billed-for windshield on
27
                   JW’s vehicle in the first instance.
28


                                             16
     Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 17 of 51



 1       (xxxii) On or about April 7, 2020, T. Godfrey, Alexander, A. Godfrey, and Godfrey
                    LLC submitted a claim through Godfrey LLC to GEICO for a
 2
                    windshield replacement they purportedly provided to an Insured named
 3                  CA. The claim falsely represented that Godfrey LLC had installed a
                    windshield with part number FW04989GTYN on CA’s vehicle, despite
 4                  the fact that Godfrey LLC never installed the billed-for windshield on
 5                  CA’s vehicle in the first instance.

 6       (xxxiii)   On or about April 10, 2020, T. Godfrey, Alexander, A. Godfrey, and
                    Godfrey LLC submitted a claim through Godfrey LLC GEICO for a
 7                  windshield replacement they purportedly provided to an Insured named
 8                  DC. The claim falsely represented that Godfrey LLC had installed a
                    windshield with part number FW03298GTNN on DC’s vehicle, despite
 9                  the fact that Godfrey LLC never installed the billed-for windshield on
                    DC’s vehicle in the first instance.
10
11       (xxxiv)    On or about April 13, 2020, T. Godfrey, Alexander, A. Godfrey, and
                    Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
12                  windshield replacement they purportedly provided to an Insured named
                    DM. The claim falsely represented that Godfrey LLC had installed a
13
                    windshield with part number DW02075GTYN on DM’s vehicle, despite
14                  the fact that Godfrey LLC never installed the billed-for windshield on
                    DM’s vehicle in the first instance.
15
         (xxxv) On or about April 16, 2020, T. Godfrey, Alexander, A. Godfrey, and
16
                  Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
17                windshield replacement they purportedly provided to an Insured named
                  RO. The claim falsely represented that Godfrey LLC had installed a
18                windshield with part number FW04328GBY on RO’s vehicle, despite
19                the fact that Godfrey LLC never installed the billed-for windshield on
                  RO’s vehicle in the first instance.
20
         (xxxvi)    On or about April 17, 2020, T. Godfrey, Alexander, A. Godfrey, and
21                  Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
22                  windshield replacement they purportedly provided to an Insured named
                    JK. The claim falsely represented that Godfrey LLC had installed a
23                  windshield with part number FW04757GBYN on JK’s vehicle, despite
                    the fact that Godfrey LLC never installed the billed-for windshield on
24
                    JK’s vehicle in the first instance.
25
         (xxxvii) On or about April 23, 2020, T. Godfrey, Alexander, A. Godfrey, and
26                Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
                  windshield replacement they purportedly provided to an Insured named
27
                  TS. The claim falsely represented that Godfrey LLC had installed a
28                windshield with part number DW02125GTYN on TS’s vehicle, despite


                                             17
     Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 18 of 51



 1                  the fact that Godfrey LLC never installed the billed-for windshield on
                    TS’s vehicle in the first instance.
 2
 3       (xxxviii) On or about May 5, 2020, T. Godfrey, Alexander, A. Godfrey, and
                   Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
 4                 windshield replacement they purportedly provided to an Insured named
                   MH. The claim falsely represented that Godfrey LLC had installed a
 5
                   windshield with part number DW01961GBYN on MH’s vehicle, despite
 6                 the fact that Godfrey LLC never installed the billed-for windshield on
                   MH’s vehicle in the first instance.
 7
         (xxxix)    On or about May 8, 2020, T. Godfrey, Alexander, A. Godfrey, and
 8
                    Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
 9                  windshield replacement they purportedly provided to an Insured named
                    KJ. The claim falsely represented that Godfrey LLC had installed a
10                  windshield with part number DW02031GTYN on KJ’s vehicle, despite
11                  the fact that Godfrey LLC never installed the billed-for windshield on
                    KJ’s vehicle in the first instance.
12
         (xl)    On or about May 13, 2020, T. Godfrey, Alexander, A. Godfrey, and
13                 Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
14                 windshield replacement they purportedly provided to an Insured named
                   MM. The claim falsely represented that Godfrey LLC had installed a
15                 windshield with part number FW04514GBYNon MM’s vehicle, despite
                   the fact that Godfrey LLC never installed the billed-for windshield on
16
                   MM’s vehicle in the first instance.
17
         (xli)   On or about May 21, 2020, T. Godfrey, Alexander, A. Godfrey, and
18                 Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
                   windshield replacement they purportedly provided to an Insured named
19
                   TS. The claim falsely represented that Godfrey LLC had installed a
20                 windshield with part number DW02075GTYN on TS’s vehicle, despite
                   the fact that Godfrey LLC never installed the billed-for windshield on
21                 TS’s vehicle in the first instance.
22
         (xlii) On or about May 26, 2020, T. Godfrey, Alexander, A. Godfrey, and
23                Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
                  windshield replacement they purportedly provided to an Insured named
24                JJ. The claim falsely represented that Godfrey LLC had installed a
25                windshield with part number FW04768GTYN on JJ’s vehicle, despite
                  the fact that Godfrey LLC never installed the billed-for windshield on
26                JJ’s vehicle in the first instance.
27       (xliii) On or about May 27, 2020, T. Godfrey, Alexander, A. Godfrey, and
28                 Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a


                                             18
     Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 19 of 51



 1                  windshield replacement they purportedly provided to an Insured named
                    NL. The claim falsely represented that Godfrey LLC had installed a
 2
                    windshield with part number FW04168GTYN on NL’s vehicle, despite
 3                  the fact that Godfrey LLC never installed the billed-for windshield on
                    NL’s vehicle in the first instance.
 4
         (xliv) On or about June 1, 2020, T. Godfrey, Alexander, A. Godfrey, and Godfrey
 5
                   LLC submitted a claim through Godfrey LLC to GEICO for a
 6                 windshield replacement they purportedly provided to an Insured named
                   DP. The claim falsely represented that Godfrey LLC had installed a
 7                 windshield with part number FW02628GBYN on DP’s vehicle, despite
 8                 the fact that Godfrey LLC never installed the billed-for windshield on
                   DP’s vehicle in the first instance.
 9
         (xlv) On or about June 2, 2020, T. Godfrey, Alexander, A. Godfrey, and Godfrey
10                LLC submitted a claim through Godfrey LLC to GEICO for a
11                windshield replacement they purportedly provided to an Insured named
                  EM. The claim falsely represented that Godfrey LLC had installed a
12                windshield with part number FW04215GBYN on EM’s vehicle, despite
                  the fact that Godfrey LLC never installed the billed-for windshield on
13
                  EM’s vehicle in the first instance.
14
         (xlvi) On or about June 2, 2020, T. Godfrey, Alexander, A. Godfrey, and Godfrey
15                 LLC submitted a claim through Godfrey LLC to GEICO for a
                   windshield replacement they purportedly provided to an Insured named
16
                   KR. The claim falsely represented that Godfrey LLC had installed a
17                 windshield with part number DW02563GTYN on KR’s vehicle, despite
                   the fact that Godfrey LLC never installed the billed-for windshield on
18                 KR’s vehicle in the first instance.
19
         (xlvii) On or about June 9, 2020, T. Godfrey, Alexander, A. Godfrey, and Godfrey
20                  LLC submitted a claim through Godfrey LLC to GEICO for a
                    windshield replacement they purportedly provided to an Insured named
21                  CH. The claim falsely represented that Godfrey LLC had installed a
22                  windshield with part number DW01958GGYN on CH’s vehicle, despite
                    the fact that Godfrey LLC never installed the billed-for windshield on
23                  CH’s vehicle in the first instance.
24       (xlviii)   On or about June 9, 2020, T. Godfrey, Alexander, A. Godfrey, and
25                  Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
                    windshield replacement they purportedly provided to an Insured named
26                  JC. The claim falsely represented that Godfrey LLC had installed a
                    windshield with part number DW02224GTYN on JC’s vehicle, despite
27
                    the fact that Godfrey LLC never installed the billed-for windshield on
28                  JC’s vehicle in the first instance.


                                             19
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 20 of 51



 1          (xlix) On or about June 12, 2020, T. Godfrey, Alexander, A. Godfrey, and
                     Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
 2
                     windshield replacement they purportedly provided to an Insured named
 3                   BD. The claim falsely represented that Godfrey LLC had installed a
                     windshield with part number DW02294GBYN on BD’s vehicle, despite
 4                   the fact that Godfrey LLC never installed the billed-for windshield on
 5                   BD’s vehicle in the first instance.

 6          (l)    On or about June 26, 2020, T. Godfrey, Alexander, A. Godfrey, and
                     Godfrey LLC submitted a claim through Godfrey LLC to GEICO for a
 7                   windshield replacement they purportedly provided to an Insured named
 8                   MB. The claim falsely represented that Godfrey LLC had installed a
                     windshield with part number FW04757GBYN on MB’s vehicle, despite
 9                   the fact that Godfrey LLC never installed the billed-for windshield on
                     MB’s vehicle in the first instance.
10
11          50.    These are only representative examples. In the claims identified in Exhibits

12   “1” and “2”, T. Godfrey, Alexander, A. Godfrey, A&G Auto Glass, and Godfrey LLC
13
     routinely submitted claims to GEICO that falsely represented that either A&G Auto Glass
14
     or Godfrey LLC had provided the billed-for Windshield Replacement Services, when in
15
16   fact they had not.

17          51.    In reality, the Defendants virtually never legitimately provided the billed-for
18
     Windshield Replacement Services, and they were therefore not eligible to collect
19
     insurance reimbursement from GEICO.
20
21          52.    In fact, the submission of fraudulent insurance claims was the regular way in

22   which the Defendants carried out the A&G Glass Companies’ business activities.
23
            B.     The Phony Invoices Provided to GEICO Insureds
24
            53.    The Defendants knew that, in order to perpetuate their fraudulent scheme,
25
26   they needed to prevent GEICO and its Insureds from discovering that they were

27   submitting billing under the Insureds’ insurance policies for Windshield Replacement
28   Services that were never provided in the first instance.


                                                  20
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 21 of 51



 1         54.     Toward that end, the Defendants employed a practice whereby they
 2
     generated two invoices in connection with each service call. In particular, in many of the
 3
     claims identified in Exhibit “1” and “2”, the Defendants:
 4
 5         (i)     provided the Insureds with an invoice listing the part number for the
                   windshield they actually installed on the Insureds’ vehicle, to the extent they
 6                 installed any windshields at all, but not referencing the windshield for which
                   they ultimately sought reimbursement from GEICO; and,
 7
 8         (ii)    generated a separate invoice, which they submitted to GEICO, seeking
                   reimbursement for a windshield with a different part number from that of the
 9                 windshield they installed on the Insureds’ vehicle and from the windshield
                   listed on the “receipt” they provided to the Insureds, typically for a more
10
                   expensive and higher quality windshield.
11
           55.     For example:
12
           (i)     On or about January 15, 2020, T. Godfrey, Alexander, A. Godfrey, and
13                   Godfrey LLC provided an invoice to an Insured named RR representing
                     that a windshield with part number DW1881 GTN-Mygrant had been
14
                     installed on RR’s vehicle, but failing to reference in any way the
15                   windshield part number that was ultimately billed to GEICO. T.
                     Godfrey, Alexander, A. Godfrey, and Godfrey LLC subsequently
16                   submitted an invoice to GEICO billing GEICO for windshield part
17                   number DW02479GTN, which was a more expensive and higher quality
                     windshield than the windshield that was actually installed on RR’s
18                   vehicle and referenced in the invoice provided to the Insured.
19         (ii)    On or about February 12, 2020, T. Godfrey, Alexander, A. Godfrey, and
20                   Godfrey LLC provided an invoice to an Insured named DS representing
                     that a windshield with part number FW4095 - Pilkington had been
21                   installed on DS’s vehicle, but failing to reference in any way the
                     windshield part number that was ultimately billed to GEICO. T.
22
                     Godfrey, Alexander, A. Godfrey, and Godfrey LLC subsequently
23                   submitted an invoice to GEICO billing GEICO for windshield part
                     number FW4099GBYN, which was a more expensive and higher quality
24                   windshield than what was actually installed on DS’s vehicle and
25                   referenced in the invoice provided to the Insured.

26         (iii)   On or about March 3, 2020, T. Godfrey, Alexander, A. Godfrey, and
                     Godfrey LLC provided an invoice to an Insured named JL representing
27                   that a windshield with part number FW4626 GTY – Pilkington had been
28                   installed on JL’s vehicle, but failing to reference in any way the
                     windshield part number that was ultimately billed to GEICO. T.
                     Godfrey, Alexander, A. Godfrey, and Godfrey LLC subsequently
                                                  21
     Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 22 of 51



 1                  submitted an invoice to GEICO billing GEICO for windshield part
                    number FW04628GTYN, which was a more expensive and higher
 2
                    quality windshield than what was actually installed on JL’s vehicle and
 3                  referenced in the invoice provided to the Insured.
 4       (iv)    On or about April 7, 2020, T. Godfrey, Alexander, A. Godfrey, and Godfrey
                    LLC provided an invoice to an Insured named CA representing that a
 5
                    windshield with part number FW04991 – Pilkington had been installed
 6                  on CA’s vehicle, but failing to reference in any way the windshield part
                    number that was ultimately billed to GEICO. T. Godfrey, Alexander, A.
 7                  Godfrey, and Godfrey LLC subsequently submitted an invoice to GEICO
 8                  billing GEICO for windshield part number FW04989GTYN, which was
                    a more expensive and higher quality windshield than what was actually
 9                  installed on CA’s vehicle and referenced in the invoice provided to the
                    Insured.
10
11       (v)     On or about May 21, 2020, T. Godfrey, Alexander, A. Godfrey, and
                   Godfrey LLC provided an invoice to an Insured named TS representing
12                 that a windshield with part number DW1993-GTN MOP MYGRANT
                   had been installed on TS’s vehicle, but failing to reference in any way
13
                   the windshield part number that was ultimately billed to GEICO. T.
14                 Godfrey, Alexander, A. Godfrey, and Godfrey LLC subsequently
                   submitted an invoice to GEICO billing GEICO for windshield part
15                 number DW02075GTYN, which was a more expensive and higher
16                 quality windshield than what was actually installed on TS’s vehicle and
                   referenced in the invoice provided to the Insured.
17
         (vi)    On or about May 29, 2020, T. Godfrey, Alexander, A. Godfrey, and
18                 Godfrey LLC provided an invoice to an Insured named NL representing
19                 that a windshield with part number FW4105 – Pilkington had been
                   installed on NL’s vehicle, but failing to reference in any way the
20                 windshield part number that was ultimately billed to GEICO. T.
                   Godfrey, Alexander, A. Godfrey, and Godfrey LLC subsequently
21
                   submitted an invoice to GEICO billing GEICO for windshield part
22                 number FW04168GTYN, which was a more expensive and higher
                   quality windshield than what was actually installed on NL’s vehicle and
23                 referenced in the invoice provided to the Insured.
24
         (vii)   On or about June 2, 2020, T. Godfrey, Alexander, A. Godfrey, and Godfrey
25                  LLC provided an invoice to an Insured named KR representing that a
                    windshield with part number DW02415-GTY Mygrant had been
26                  installed on KR’s vehicle, but failing to reference in any way the
27                  windshield part number that was ultimately billed to GEICO. T.
                    Godfrey, Alexander, A. Godfrey, and Godfrey LLC subsequently
28                  submitted an invoice to GEICO billing GEICO for windshield part
                    number DW02563GTYN, which was a more expensive and higher

                                              22
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 23 of 51



 1                    quality windshield than what was actually installed on KR’s vehicle and
                      referenced in the invoice provided to the Insured.
 2
 3         (viii) On or about June 5, 2020, T. Godfrey, Alexander, A. Godfrey, and Godfrey
                     LLC provided an invoice to an Insured named MB representing that a
 4                   windshield with part number FW4049- Pilkington had been installed on
                     MB’s vehicle, but failing to reference in any way the windshield part
 5
                     number that was ultimately billed to GEICO. T. Godfrey, Alexander, A.
 6                   Godfrey, and Godfrey LLC subsequently submitted an invoice to GEICO
                     billing GEICO for windshield part number FW04757GBYN, which was
 7                   a more expensive and higher quality windshield than what was actually
 8                   installed on MB’s vehicle and referenced in the invoice provided to the
                     Insured.
 9
           (ix)   On or about June 10, 2020, T. Godfrey, Alexander, A. Godfrey, and
10                  Godfrey LLC provided an invoice to an Insured named JC representing
11                  that a windshield with part number DW2002 GTY - Mygrant had been
                    installed on JC’s vehicle, but failing to reference in any way the
12                  windshield part number that was ultimately billed to GEICO. T.
                    Godfrey, Alexander, A. Godfrey, and Godfrey LLC subsequently
13
                    submitted an invoice to GEICO billing GEICO for windshield part
14                  number DW02224GTYN, which was a more expensive and higher
                    quality windshield than what was actually installed on JC’s vehicle and
15                  referenced in the invoice provided to the Insured.
16
           (x)    On or about June 16, 2020, T. Godfrey, Alexander, A. Godfrey, and
17                  Godfrey LLC provided an invoice to an Insured named BD representing
                    that a windshield with part number DW2133 – Mygrant had been
18                  installed on BD’s vehicle, but failing to reference in any way the
19                  windshield part number that was ultimately billed to GEICO. T.
                    Godfrey, Alexander, A. Godfrey, and Godfrey LLC subsequently
20                  submitted an invoice to GEICO billing GEICO for windshield part
                    number DW02294GBYN, which was a more expensive and higher
21
                    quality windshield than what was actually installed on BD’s vehicle and
22                  referenced in the invoice provided to the Insured.
23         56.    These are only representative examples. In the claims identified in Exhibits
24
     “1” and “2”, the Defendants – in order to conceal and perpetuate their fraudulent scheme –
25
     routinely provided Insureds with a phony invoice falsely representing that they would bill
26
27   GEICO for a less expensive windshield than what was ultimately billed to GEICO.

28


                                                23
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 24 of 51



 1          C.     The Defendants Lacked Standing to Seek Reimbursement From
                   GEICO for the Windshield Replacement Services
 2
            57.    Moreover, the Defendants lacked standing to seek reimbursement from
 3
 4   GEICO for the Windshield Replacement Services.

 5          58.    In order to seek reimbursement directly from GEICO for purported
 6
     Windshield Replacement Services, a glass shop must be in possession of a valid
 7
     assignment of the Insured’s insurance benefits.
 8
 9          59.    By extension, a glass shop that is not in possession of a valid assignment of

10   benefits from an Insured does not have standing to seek reimbursement from insurers,
11
     such as GEICO, for Windshield Replacement Services.
12
            60.    In the claims identified in Exhibits “1” and “2”, the Defendants routinely
13
14   falsely represented that the A&G Glass Companies were in possession of valid and

15   enforceable assignments of benefits from the Insureds to whom the Defendants falsely
16
     purported to provide Windshield Replacement Services, and therefore had standing to
17
     seek reimbursement from GEICO.
18
19          61.    In fact, the A&G Glass Companies were not in possession of valid and

20   enforceable assignments of benefits from Insureds, and therefore lacked standing to seek
21
     reimbursement from GEICO for the Windshield Repair Services.
22
            62.    For example, in keeping with the fact that the A&G Glass Companies were
23
24   not in possession of valid and enforceable assignments of benefits from Insureds, as set

25   forth above, the Defendants routinely provided the Insureds with an invoice listing the part
26
     number for the windshield they actually installed on the Insureds’ vehicle, to the extent
27
     they installed any windshields at all, but not referencing the windshield for which they
28
     ultimately sought reimbursement from GEICO.

                                                 24
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 25 of 51



 1          63.   The phony invoices provided by the Defendants to Insureds included
 2
     language that each Insured had authorized their insurer to “pay this invoice in full to A&G
 3
     Auto Glass/Godfrey Companies, llc. upon work completion.”
 4
 5          64.   Even if this language did qualify as a valid and enforceable assignment of

 6   benefits – which it did not – as detailed above, the Windshield Replacement Services that
 7
     the Defendants ultimately billed to GEICO were different than those outlined on the
 8
     phony invoices the Defendants provided to Insureds. Therefore, the Insureds had not
 9
10   authorized GEICO to issue reimbursement to the Defendants for the billed-for Windshield

11   Replacement Services – much less validly assigned their benefits to the Defendants.
12
     III.   The Fraudulent Claims the Defendants Submitted or Caused to be Submitted
13          to GEICO
14          65.   To support the fraudulent charges, the Defendants systematically submitted
15
     or caused to be submitted claims through the A&G Glass Companies to GEICO for
16
     Windshield Replacement Services that were never legitimately provided by the
17
18   Defendants and/or for which they lacked standing to seek reimbursement in the first
19   instance.
20
            66.   All of the claims for Windshield Replacement Services identified in Exhibits
21
     “1” and “2” were submitted by Defendants via electronic transmission from Arizona to
22
23   GEICO’s third-party administrator in Columbus, Ohio.

24          67.   The claims that the Defendants submitted or caused to be submitted through
25
     the A&G Glass Companies to GEICO were false and misleading in that the claims
26
     submitted by the Defendants through the A&G Glass Companies routinely falsely
27
28   represented that: (i) the billed-for Windshield Replacement Services were legitimately


                                                 25
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 26 of 51



 1   performed and/or provided in the first instance, when in fact they were not; and (ii) the
 2
     A&G Glass Companies had standing to seek reimbursement from GEICO in the first
 3
     instance, when in fact they did not.
 4
 5   IV.    The Defendants’       Fraudulent     Concealment      and   GEICO’s      Justifiable
            Reliance
 6
            68.    The Defendants were legally and ethically obligated to act honestly and with
 7
 8   integrity in connection with their performance of the purported Windshield Replacement

 9   Services and their submission of charges to GEICO.
10
            69.    To induce GEICO to promptly pay the fraudulent charges for the
11
     Windshield Replacement Services, the Defendants systemically concealed their fraud and
12
13   have gone to great lengths to accomplish this concealment.

14          70.    Specifically, the Defendants submitted, or caused to be submitted, claims
15
     which falsely represented that: (i) the A&G Glass Companies had provided the billed-for
16
     services, when in fact they had not; and (ii) the A&G Glass Companies had standing to
17
18   seek reimbursement directly from GEICO, when in fact they did not.

19          71.    Moreover, the Defendants generated and provided Insureds with phony
20
     invoices in order to conceal the fact that they intended to bill GEICO for Windshield
21
     Replacement Services that had not been legitimately provided in the first instance.
22
23          72.    GEICO is obligated to promptly and fairly process claims within 30 days.

24   The facially-valid documents submitted to GEICO in support of the fraudulent charges at
25
     issue, combined with the material misrepresentations described above, were designed to,
26
     and did, cause GEICO to rely upon them. As a result, GEICO has incurred damages of
27
28   more than $300,000.00.


                                                 26
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 27 of 51



 1          73.    Based upon the Defendants’ material misrepresentations and other
 2
     affirmative acts to conceal their fraudulent conduct from GEICO, GEICO did not
 3
     discover, and could not reasonably have discovered, that its damages were attributable to
 4
 5   fraud until shortly before it filed this Complaint.

 6                                 FIRST CAUSE OF ACTION
                            Against A&G Auto Glass and Godfrey LLC
 7
                         (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)
 8
            74.    GEICO incorporates, as though fully set forth herein, each and every
 9
10   allegation in paragraphs 1 through 73 above.

11          75.    There is an actual case in controversy between GEICO and the A&G Glass
12
     Companies regarding more than $10,000.00 in fraudulent claims for the purported
13
     Windshield Replacement Services that has been submitted to GEICO.
14
15          76.    The A&G Glass Companies have no right to receive payment for any pending

16   claims submitted to GEICO because the claims misrepresented that the A&G Glass
17
     Companies: (i) legitimately provided the underlying billed-for Windshield Replacement
18
     Services, when in fact they did not; and/or (ii) had standing to seek reimbursement directly
19
20   from GEICO, when in fact they did not.

21          77.    Accordingly, GEICO requests a judgment pursuant to the Declaratory
22
     Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that the A&G Glass Companies has
23
     no right to receive payment for any pending claims submitted to GEICO.
24
25                                SECOND CAUSE OF ACTION
                                 Against T. Godfrey and Alexander
26                              (Violation of RICO, 18 U.S.C. § 1962(c))
27          78.    GEICO incorporates, as though fully set forth herein, each and every
28
     allegation in paragraphs 1 through 73 above.

                                                    27
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 28 of 51



 1          79.    A&G Auto Glass is an ongoing “enterprise,” as that term is defined in 18
 2
     U.S.C. § 1961(4), that engages in activities that affected interstate commerce.
 3
            80.    T. Godfrey and Alexander have knowingly conducted and/or participated,
 4
 5   directly or indirectly, in the conduct of A&G Auto Glass’ affairs through a pattern of

 6   racketeering activity consisting of repeated violations of the federal wire fraud statute, 18
 7
     U.S.C. § 1343, based upon the use of the wires in interstate commerce to submit or cause
 8
     to be submitted hundreds of fraudulent claims for Windshield Replacement Services on a
 9
10   continuous basis for over 18 months seeking insurance payments under GEICO insurance

11   policies that A&G Auto Glass was never entitled to receive because: (i) A&G Auto Glass
12
     never legitimately provided the billed-for Windshield Replacement Services; and (ii)
13
     A&G Auto Glass lacked standing to seek reimbursement in the first instance. A
14
15   representative sample of the fraudulent bills submitted to GEICO that comprise, in part,

16   the pattern of racketeering activity identified through the date of this Complaint are
17
     described, in part, in the chart annexed hereto as Exhibit “1”.
18
            81.    A&G Auto Glass’ business is racketeering activity, inasmuch as the
19
20   enterprise exists solely for the purpose of submitting fraudulent charges to Arizona

21   automobile insurers. The predicate acts of wire fraud are the regular way in which T.
22
     Godfrey and Alexander operate A&G Auto Glass, inasmuch as A&G Auto Glass was
23
     never entitled to the billed-for insurance benefits, and the acts of wire fraud therefore are
24
25   essential in order for A&G Auto Glass to function. Furthermore, the intricate planning

26   required to carry out and conceal the predicate acts of wire fraud implies a threat of
27   continued criminal activity.
28


                                                  28
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 29 of 51



 1            82.   A&G Auto Glass is engaged in inherently unlawful acts, inasmuch as it
 2
     submitted fraudulent billing to GEICO and other insurers. These inherently unlawful acts
 3
     are taken by A&G Auto Glass in pursuit of inherently unlawful goals – namely, the theft
 4
 5   of money from GEICO and other insurers through fraudulent billing for Windshield

 6   Replacement Services.
 7
              83.   GEICO has been injured in its business and property by reason of the above-
 8
     described conduct in that it has paid an amount to be determined at trial, but in no event
 9
10   less than $225,000.00 pursuant to the fraudulent claims submitted through A&G Auto

11   Glass.
12
              84.   By reason of its injury, GEICO is entitled to treble damages, costs, and
13
     reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court
14
15   deems just and proper.

16                                 THIRD CAUSE OF ACTION
                                Against T. Godfrey and Alexander
17
                              (Violation of RICO, 18 U.S.C. § 1962(d))
18
              85.   GEICO incorporates, as though fully set forth herein, each and every
19
     allegation in paragraphs 1 through 73 above.
20
21            86.   A&G Auto Glass is an ongoing “enterprise,” as that term is defined in 18
22   U.S.C. § 1961(4), that engages in activities that affected interstate commerce.
23
              87.   T. Godfrey and Alexander are employed by and/or associated with A&G
24
     Auto Glass.
25
26            88.   Alexander, A. Godfrey, and T. Godfrey knowingly have agreed, combined

27   and conspired to conduct and/or participate, directly or indirectly, in the conduct of A&G
28
     Auto Glass’ affairs through a pattern of racketeering activity consisting of repeated

                                                 29
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 30 of 51



 1   violations of the federal wire fraud statute, 18 U.S.C. § 1343, based upon the use of the
 2
     wires in interstate commerce to submit or cause to be submitted hundreds of fraudulent
 3
     claims for Windshield Replacement Services on a continuous basis for over 18 months
 4
 5   seeking insurance payments under GEICO insurance policies that A&G Auto Glass was

 6   never entitled to receive because: (i) A&G Auto Glass never legitimately provided the
 7
     billed-for Windshield Replacement Services; and (ii) A&G Auto Glass lacked standing to
 8
     seek reimbursement in the first instance. A representative sample of the fraudulent bills
 9
10   and corresponding claim submissions submitted to GEICO using wires in interstate

11   commerce that comprise, in part, the pattern of racketeering activity identified through the
12
     date of this Complaint are described, in part, in the charts annexed hereto as Exhibit “1”.
13
     Each such wire transmission was made by Alexander and T. Godfrey in furtherance of the
14
15   wire fraud scheme.

16            89.   T. Godfrey and Alexander knew of, agreed to and acted in furtherance of the
17
     common and overall objective (i.e., to defraud GEICO and other automobile insurers of
18
     money) by submitting or facilitating the submission of the fraudulent charges to GEICO.
19
20            90.   GEICO has been injured in its business and property by reason of the above-

21   described conduct in that it has paid an amount to be determined at trial, but in no event
22
     less than $225,000.00 pursuant to the fraudulent claims submitted through A&G Auto
23
     Glass.
24
25            91.   By reason of its injury, GEICO is entitled to treble damages, costs, and

26   reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court
27   deems just and proper.
28


                                                 30
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 31 of 51



 1                               FOURTH CAUSE OF ACTION
 2                              Against T. Godfrey and Alexander
                            (Violation of Ariz. Rev. Stat. § 13-2314.04)
 3
             92.   GEICO incorporates, as fully set forth herein, each and every allegation in
 4
     paragraphs 1 through 73 above.
 5
 6           93.   A&G Auto Glass is an “enterprise” under Ariz. Rev. Stat. § 13-2314.04.
 7           94.   In furtherance of the fraudulent claims submitted through A&G Auto Glass,
 8
     T. Godfrey and Alexander submitted or caused to be submitted hundreds of fraudulent
 9
     invoices through A&G Auto Glass in order to obtain reimbursement from GEICO.
10
11           95.   When the claims for reimbursement were submitted to GEICO, T. Godfrey
12   and Alexander knew that the submission of invoices contained false and misleading
13
     information concerning facts material to GEICO’s determination to pay the claims,
14
     including misrepresentations that: (i) A&G Auto Glass had provided the underlying
15
16   Windshield Replacement Services to Insureds when in fact it did not; and (ii) A&G Auto
17   Glass had standing to seek reimbursement from GEICO in the first instance, when in fact
18
     it did not.
19
             96.   These knowing and intentional acts constitute a pattern of unlawful activity,
20
21   in that said acts constitute violations of Ariz. Rev. Stat. §§ 13-2310, 20-463(A)(1)(c), 20-
22   463(A)(5), 20-463.01(A)(1)(a), and 20-463.01(A)(1)(c).
23
             97.   This pattern of unlawful activity resulted in GEICO issuing payment for the
24
     reimbursement of hundreds of claims for which it otherwise would not have provided
25
26   reimbursement.

27   . . .
28


                                                 31
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 32 of 51



 1          98.     T. Godfrey and Alexander’s pattern of unlawful activity has caused GEICO
 2
     to sustain damages in an amount to be determined at trial, but in no event less than
 3
     $225,000.00.
 4
 5          99.     By reason of T. Godfrey and Alexander’s conduct, GEICO is also entitled to

 6   recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and
 7
     court costs pursuant to Ariz. Rev. Stat. § 13-2314.04.
 8
                                   FIFTH CAUSE OF ACTION
 9                     Against T. Godfrey, Alexander, and A&G Auto Glass
10                                    (Common Law Fraud)

11          100.    GEICO incorporates, as though fully set forth herein, each and every
12
     allegation in paragraphs 1 through 73 above.
13
            101.    T. Godfrey, Alexander, and A&G Auto Glass intentionally and knowingly
14
15   made false and fraudulent statements of material fact to GEICO and concealed material

16   facts in the course of their submission of fraudulent claims to GEICO for reimbursement.
17
            102.    The false and fraudulent statements of material fact and acts of fraudulent
18
     concealment include the misrepresentations that: (i) A&G Auto Glass had legitimately
19
20   provided the billed-for Windshield Replacement Services to Insureds, when in fact it had

21   not; and (ii) A&G Auto Glass had standing to seek reimbursement from GEICO in the
22
     first instance, when in fact it did not.
23
            103.    T. Godfrey, Alexander, and A&G Auto Glass intentionally made the above-
24
25   described false and fraudulent statements and concealed material facts from GEICO in a

26   calculated effort to mislead GEICO and induce GEICO to pay for reimbursement of non-
27   reimbursable claims.
28


                                                    32
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 33 of 51



 1          104.   GEICO justifiably relied on these false and fraudulent representations and
 2
     acts of fraudulent concealment, and as a proximate result has been injured in its business
 3
     and property by reason of the above-described conduct in that it has paid an amount to be
 4
 5   determined at trial, but in no event less than $225,000.00 in the reimbursement of claims

 6   made by T. Godfrey, Alexander, and A&G Auto Glass through A&G Auto Glass.
 7
            105.   The Defendants’ extensive fraudulent conduct demonstrates a high degree of
 8
     moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.
 9
10          106.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory

11   and punitive damages, together with interest and costs, and any other relief the Court
12
     deems just and proper.
13
                                  SIXTH CAUSE OF ACTION
14                    Against T. Godfrey, Alexander, and A&G Auto Glass
15                                   (Unjust Enrichment)

16          107.   GEICO incorporates, as though fully set forth herein, each and every
17   allegation in paragraphs 1 through 73 above.
18
            108.   As set forth above, T. Godfrey, Alexander, and A&G Auto Glass have
19
     engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.
20
21          109.   When GEICO paid the invoices provided by T. Godfrey, Alexander, and
22   A&G Auto Glass submitted for reimbursement, it reasonably believed that the billed-for
23
     Windshield Replacement Services described in invoices submitted by T. Godfrey,
24
     Alexander, and A&G Auto Glass through A&G Auto Glass were legitimately provided and
25
26   eligible for reimbursement.

27          110.   Absent the misrepresentations by the Defendants, GEICO would not have
28
     issued the payment for the claims identified in Exhibit “1”.

                                                    33
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 34 of 51



 1          111.    Therefore, GEICO’s payment of the claims submitted by T. Godfrey,
 2
     Alexander, and A&G Auto Glass through A&G Auto Glass resulted in T. Godfrey,
 3
     Alexander, and A&G Auto Glass being unjustly enriched, as T. Godfrey, Alexander, and
 4
 5   A&G Auto Glass received payment for claims they submitted to GEICO, which should not

 6   have been paid because A&G Auto Glass never provided the underlying Windshield
 7
     Replacement Services as described in their invoices.
 8
            112.    T. Godfrey, Alexander, and A&G Auto Glass’ enrichment was at GEICO’s
 9
10   expense, as GEICO paid T. Godfrey, Alexander, and A&G Auto Glass, through A&G Auto

11   Glass more than $225,000.00.
12
            113.    By reason of the above, T. Godfrey, Alexander, and A&G Auto Glass have
13
     been unjustly enriched in an amount to be determined at trial, but in no event less than
14
15   $225,000.00.

16                              SEVENTH CAUSE OF ACTION
                          Against A. Godfrey, T. Godfrey, and Alexander
17
                               (Violation of RICO, 18 U.S.C. § 1962(c))
18
            114.    GEICO incorporates, as though fully set forth herein, each and every
19
     allegation in paragraphs 1 through 73 above.
20
21          115.    Godfrey LLC is an ongoing “enterprise,” as that term is defined in 18 U.S.C.
22   § 1961(4), that engages in activities that affected interstate commerce.
23
            116.    A. Godfrey, T. Godfrey, and Alexander have knowingly conducted and/or
24
     participated, directly or indirectly, in the conduct of Godfrey LLC’s affairs through a
25
26   pattern of racketeering activity consisting of repeated violations of the federal wire fraud

27   statute, 18 U.S.C. § 1343, based upon the use of the wires in interstate commerce to
28
     submit, or cause to be submitted, hundreds of fraudulent claims for Windshield

                                                    34
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 35 of 51



 1   Replacement Services on a continuous basis for more than one year seeking insurance
 2
     payments under GEICO insurance policies that Godfrey LLC was never entitled to receive
 3
     because: (i) Godfrey LLC never legitimately provided the billed-for Windshield
 4
 5   Replacement Services; and (ii) Godfrey LLC lacked standing to seek reimbursement in the

 6   first instance. A representative sample of the fraudulent bills submitted to GEICO that
 7
     comprise, in part, the pattern of racketeering activity identified through the date of this
 8
     Complaint are described, in part, in the chart annexed hereto as Exhibit “2”.
 9
10          117.   Godfrey LLC’s business is racketeering activity, inasmuch as the enterprise

11   exists solely for the purpose of submitting fraudulent charges to Arizona automobile
12
     insurers. The predicate acts of wire fraud are the regular way in which A. Godfrey, T.
13
     Godfrey, and Alexander operate Godfrey LLC, inasmuch as Godfrey LLC was never
14
15   entitled to the billed-for insurance benefits, and the acts of wire fraud therefore are

16   essential in order for Godfrey LLC to function. Furthermore, the intricate planning
17
     required to carry out and conceal the predicate acts of wire fraud implies a threat of
18
     continued criminal activity.
19
20          118.   Godfrey LLC is engaged in inherently unlawful acts, inasmuch as it

21   submitted fraudulent billing to GEICO and other insurers. These inherently unlawful acts
22
     are taken by Godfrey LLC in pursuit of inherently unlawful goals – namely, the theft of
23
     money from GEICO and other insurers through fraudulent billing for Windshield
24
25   Replacement Services.

26          119.   GEICO has been injured in its business and property by reason of the above-
27   described conduct in that it has paid an amount to be determined at trial, but in no event
28
     less than $75,000.00 pursuant to the fraudulent claims submitted through Godfrey LLC.

                                                 35
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 36 of 51



 1          120.   By reason of its injury, GEICO is entitled to treble damages, costs, and
 2
     reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court
 3
     deems just and proper.
 4
 5                              EIGHTH CAUSE OF ACTION
                         Against A. Godfrey, T. Godfrey, and Alexander
 6                          (Violation of RICO, 18 U.S.C. § 1962(d))
 7          121.   GEICO incorporates, as though fully set forth herein, each and every
 8
     allegation in paragraphs 1 through 73 above.
 9
            122.   Godfrey LLC is an ongoing “enterprise,” as that term is defined in 18 U.S.C.
10
11   § 1961(4), that engages in activities that affected interstate commerce.
12          123.   A. Godfrey, T. Godfrey, and Alexander are employed by and/or associated
13
     with Godfrey LLC.
14
            124.   Alexander, A. Godfrey, and T. Godfrey knowingly have agreed, combined
15
16   and conspired to conduct and/or participate, directly or indirectly, in the conduct of
17   Godfrey LLC’s affairs through a pattern of racketeering activity consisting of repeated
18
     violations of the federal wire fraud statute, 18 U.S.C. § 1343, based upon the use of the
19
     wires in interstate commerce to submit or cause to be submitted more than one hundred
20
21   fraudulent claims for Windshield Replacement Services on a continuous basis for more
22   than one year seeking insurance payments under GEICO insurance policies that Godfrey
23
     LLC was never entitled to receive because: (i) Godfrey LLC never legitimately provided
24
     the billed-for Windshield Replacement Services; and (ii) Godfrey LLC lacked standing to
25
26   seek reimbursement in the first instance. A representative sample of the fraudulent bills

27   and corresponding claim submissions submitted to GEICO using wires in interstate
28
     commerce that comprise, in part, the pattern of racketeering activity identified through the

                                                  36
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 37 of 51



 1   date of this Complaint are described, in part, in the charts annexed hereto as Exhibit “2”.
 2
     Each such wire transmission was made by A. Godfrey, T. Godfrey, and Alexander in
 3
     furtherance of the wire fraud scheme.
 4
 5         125.   A. Godfrey, T. Godfrey, and Alexander knew of, agreed to and acted in

 6   furtherance of the common and overall objective (i.e., to defraud GEICO and other
 7
     automobile insurers of money) by submitting or facilitating the submission of the
 8
     fraudulent charges to GEICO.
 9
10         126.   GEICO has been injured in its business and property by reason of the above-

11   described conduct in that it has paid an amount to be determined at trial, but in no event
12
     less than $75,000.00 pursuant to the fraudulent claims submitted through Godfrey LLC.
13
           127.   By reason of its injury, GEICO is entitled to treble damages, costs, and
14
15   reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court

16   deems just and proper.
17
                                 NINTH CAUSE OF ACTION
18                       Against A. Godfrey, T. Godfrey, and Alexander
                           (Violation of Ariz. Rev. Stat. § 13-2314.04)
19
           128.   GEICO incorporates, as fully set forth herein, each and every allegation in
20
21   paragraphs 1 through 73 above.
22         129.   A&G Auto Glass is an “enterprise” under Ariz. Rev. Stat. § 13-2314.04.
23
           130.   In furtherance of the fraudulent claims submitted through Godfrey LLC, T.
24
     Godfrey and Alexander submitted or caused to be submitted more than one hundred
25
26   fraudulent invoices through Godfrey LLC in order to obtain reimbursement from GEICO.

27         131.   When the claims for reimbursement were submitted to GEICO, A. Godfrey,
28
     T. Godfrey, and Alexander knew that the submission of invoices contained false and

                                                 37
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 38 of 51



 1   misleading information concerning facts material to GEICO’s determination to pay the
 2
     claims, including misrepresentations that: (i) Godfrey LLC had provided the underlying
 3
     Windshield Replacement Services to Insureds when, in fact, it did not; and (ii) Godfrey
 4
 5   LLC had standing to seek reimbursement from GEICO in the first instance, when in fact it

 6   did not.
 7
            132.    These knowing and intentional acts constitute a pattern of unlawful activity,
 8
     in that said acts constitute violations of Ariz. Rev. Stat. §§ 13-2310, 20-463(A)(1)(c), 20-
 9
10   463(A)(5), 20-463.01(A)(1)(a), and 20-463.01(A)(1)(c).

11          133.    This pattern of unlawful activity resulted in GEICO issuing payment for the
12
     reimbursement of more than one hundred claims for which it otherwise would not have
13
     provided reimbursement.
14
15          134.    A. Godfrey, T. Godfrey, and Alexander’s pattern of unlawful activity has

16   caused GEICO to sustain damages in an amount to be determined at trial, but in no event
17
     less than $75,000.00.
18
            135.    By reason of A. Godfrey, T. Godfrey, and Alexander’s conduct, GEICO is
19
20   also entitled to recover threefold the actual damages it actually sustained, reasonable

21   attorney’s fees, and court costs pursuant to Ariz. Rev. Stat. § 13-2314.04.
22
                                  TENTH CAUSE OF ACTION
23                 Against A. Godfrey, T. Godfrey, Alexander, and Godfrey LLC
                                      (Common Law Fraud)
24
25          136.    GEICO incorporates, as though fully set forth herein, each and every

26   allegation in paragraphs 1 through 73 above.
27          137.    A. Godfrey, T. Godfrey, Alexander, and Godfrey LLC intentionally and
28
     knowingly made false and fraudulent statements of material fact to GEICO and concealed

                                                    38
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 39 of 51



 1   material facts in the course of their submission of fraudulent claims to GEICO for
 2
     reimbursement.
 3
             138.   The false and fraudulent statements of material fact and acts of fraudulent
 4
 5   concealment include the misrepresentations that: (i) Godfrey LLC had legitimately

 6   provided the billed-for Windshield Replacement Services to Insureds, when in fact it had
 7
     not; and (ii) Godfrey LLC had standing to seek reimbursement from GEICO in the first
 8
     instance, when in fact it did not.
 9
10           139.   A. Godfrey, T. Godfrey, Alexander, and Godfrey LLC intentionally made the

11   above-described false and fraudulent statements and concealed material facts from GEICO
12
     in a calculated effort to mislead GEICO and induce GEICO to pay for reimbursement of
13
     non-reimbursable claims.
14
15           140.   GEICO justifiably relied on these false and fraudulent representations and

16   acts of fraudulent concealment, and as a proximate result has been injured in its business
17
     and property by reason of the above-described conduct in that it has paid an amount to be
18
     determined at trial, but in no event less than $75,000.00 in the reimbursement of claims
19
20   made by A. Godfrey, T. Godfrey, Alexander, and Godfrey LLC through Godfrey LLC.

21           141.   The Defendants’ extensive fraudulent conduct demonstrates a high degree of
22
     moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.
23
             142.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory
24
25   and punitive damages, together with interest and costs, and any other relief the Court

26   deems just and proper.
27   . . .
28


                                                 39
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 40 of 51



 1                              ELEVENTH CAUSE OF ACTION
 2                 Against A. Godfrey, T. Godfrey, Alexander, and Godfrey LLC
                                       (Unjust Enrichment)
 3
            143.    GEICO incorporates, as though fully set forth herein, each and every
 4
     allegation in paragraphs 1 through 73 above.
 5
 6          144.    As set forth above, A. Godfrey, T. Godfrey, Alexander, and Godfrey LLC
 7   have engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of
 8
     GEICO.
 9
            145.    When GEICO paid the invoices provided by A. Godfrey, T. Godfrey,
10
11   Alexander, and Godfrey LLC submitted for reimbursement, it reasonably believed that the
12   billed-for Windshield Replacement Services described in invoices submitted by A. Godfrey,
13
     T. Godfrey, Alexander, and Godfrey LLC through Godfrey LLC were legitimately provided
14
     and eligible for reimbursement.
15
16          146.    Absent the misrepresentations by the Defendants, GEICO would not have
17   issued the payment for the claims identified in Exhibit “2”.
18
            147.    Therefore, GEICO’s payment of the claims submitted by A. Godfrey, T.
19
     Godfrey, Alexander, and Godfrey LLC through Godfrey LLC resulted in A. Godfrey, T.
20
21   Godfrey, Alexander, and Godfrey LLC being unjustly enriched, as A. Godfrey, T. Godfrey,
22   Alexander, and Godfrey LLC received payment for claims they submitted to GEICO, which
23
     should not have been paid because Godfrey LLC never provided the underlying
24
     Windshield Replacement Services as described in their invoices.
25
26          148.    A. Godfrey, T. Godfrey, Alexander, and Godfrey LLC’s enrichment was at

27   GEICO’s expense, as GEICO paid A. Godfrey, T. Godfrey, Alexander, and Godfrey LLC,
28
     through Godfrey LLC more than $75,000.00.

                                                    40
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 41 of 51



 1          149.   By reason of the above, A. Godfrey, T. Godfrey, Alexander, and Godfrey
 2
     LLC have been unjustly enriched in an amount to be determined at trial, but in no event less
 3
     than $75,000.00.
 4
 5                             TWELFTH CAUSE OF ACTION
                         Against T. Godfrey, Alexander, and A. Godfrey
 6                          (Violation of RICO, 18 U.S.C. § 1962(c))
 7          150.   GEICO incorporates, as though fully set forth herein, each and every
 8
     allegation in paragraphs 1 through 73 above.
 9
            151.   A&G Auto Glass and Godfrey LLC together constitute an association-in-
10
11   fact “enterprise” (the “A&G Fraud Enterprise”) as that term is defined in 18 U.S.C. §
12   1961(4), that engages in, and the activities of which affect, interstate commerce. The
13
     members of the A&G Fraud Enterprise are and have been associated through time, joined
14
     in purposed and organized in a manner amenable to hierarchal and consensual decision
15
16   making, with each member fulfilling a specific and necessary role to carry out and
17   facilitate its common purpose. Specifically, A&G Auto Glass and Godfrey LLC ostensibly
18
     are different businesses – with different names and tax identification numbers – that were
19
     created and use as vehicles to achieve a common purpose – namely, to facilitate the
20
21   submission of fraudulent charges to GEICO and other insurers. The A&G Fraud
22   Enterprise has been operated under two separate names and tax identification numbers in
23
     order to reduce the number of bills submitted under any individual name, in an attempt to
24
     avoid attracting the attention and scrutiny of GEICO and other insurers to the volume of
25
26   billing and the pattern of fraudulent charges originating from any one business.

27   Accordingly, the carrying out of this scheme would be beyond the capacity of each
28
     member of the A&G Fraud Enterprise acting singly or without the aid of each other.

                                                    41
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 42 of 51



 1          152.   The A&G Fraud Enterprise is distinct from, and has an existence beyond,
 2
     the pattern of racketeering that is described herein, namely by recruiting, employing
 3
     overseeing and coordinating individuals who have been responsible for facilitating and
 4
 5   performing a wide variety of administrative and professional functions beyond the acts of

 6   wire fraud (i.e., the submission of the fraudulent bills to GEICO and other insurers), by
 7
     creating and maintaining files and other records, by recruiting and supervising personnel,
 8
     by negotiating and executing various contracts, and by maintaining the bookkeeping and
 9
10   accounting functions necessary to manage the receipt and distribution of the insurance

11   proceeds.
12
            153.   T. Godfrey, Alexander, and A. Godfrey each has been employed by and/or
13
     associated with the A&G Fraud Enterprise.
14
15          154.   A. Godfrey, T. Godfrey, and Alexander have knowingly conducted and/or

16   participated, directly or indirectly, in the conduct of Godfrey LLC’s affairs through a
17
     pattern of racketeering activity consisting of repeated violations of the federal wire fraud
18
     statute, 18 U.S.C. § 1343, based upon the use of the wires in interstate commerce to
19
20   submit, or cause to be submitted, hundreds of fraudulent claims for Windshield

21   Replacement Services on a continuous basis for more than two years seeking payments
22
     that A&G Auto Glass and Godfrey LLC were not entitled to receive because: (i) neither
23
     A&G Auto Glass nor Godfrey LLC legitimately provided the billed-for Windshield
24
25   Replacement Services; and (ii) neither A&G Auto Glass nor Godfrey LLC had standing to

26   seek reimbursement in the first instance. A representative sample of the fraudulent bills
27   and corresponding claim submissions submitted to GEICO using wires in interstate
28
     commerce that comprise, in part, the pattern of racketeering activity identified through the

                                                 42
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 43 of 51



 1   date of this Complaint are described, in part, in the charts annexed hereto as Exhibits “1”
 2
     and “2”.
 3
             155.   The A&G Fraud Enterprise’s business is racketeering activity, inasmuch as
 4
 5   the enterprise exists for the purpose of submitting fraudulent charges to insurers. The

 6   predicate acts of wire fraud are the regular way in which A. Godfrey, T. Godfrey, and
 7
     Alexander operated the A&G Fraud Enterprise, insofar as the enterprise is not engaged in
 8
     a legitimate business, and acts of wire fraud therefore are essential in order for the
 9
10   enterprise to function. Furthermore, the intricate planning required to carry out and

11   conceal the predicate acts of wire fraud implies a threat of continued criminal activity.
12
             156.   The A&G Fraud Enterprise is engaged in in inherently unlawful acts,
13
     inasmuch as it submitted fraudulent billing to GEICO and other insurers. These inherently
14
15   unlawful acts are taken by the A&G Fraud Enterprise in pursuit of inherently unlawful

16   goals – namely, the theft of money from GEICO and other insurers through fraudulent
17
     billing.
18
             157.   GEICO has been injured in its business and property by reason of the above-
19
20   described conduct in that it has paid an amount to be determined at trial, but in no event

21   less than $300,000.00 pursuant to the fraudulent bills submitted through A&G Auto Glass
22
     and Godfrey LLC.
23
             158.   By reason of its injury, GEICO is entitled to treble damages, costs, and
24
25   reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court

26   deems just and proper.
27   . . .
28


                                                  43
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 44 of 51



 1                           THIRTEENTH CAUSE OF ACTION
 2                       Against T. Godfrey, Alexander, and A. Godfrey
                            (Violation of RICO, 18 U.S.C. § 1962(d))
 3
            159.   GEICO incorporates, as though fully set forth herein, each and every
 4
     allegation in paragraphs 1 through 73 above.
 5
 6          160.   T. Godfrey, Alexander, and A. Godfrey are employed by and/or associated
 7   with the A&G Fraud Enterprise.
 8
            161.   T. Godfrey, Alexander, and A. Godfrey knowingly have agreed, combined
 9
     and conspired to conduct and/or participate, directly or indirectly, in the conduct of the
10
11   A&G Fraud Enterprise’s affairs through a pattern of racketeering activity consisting of
12   repeated violations of the federal wire fraud statute, 18 U.S.C. § 1343, based upon the use
13
     of the wires in interstate commerce to submit, or cause to be submitted, hundreds of
14
     fraudulent claims for Windshield Replacement Services on a continuous basis for more
15
16   than two years seeking insurance payments under GEICO insurance policies that A&G
17   Auto and Glass Godfrey LLC was never entitled to receive because: (i) neither A&G Auto
18
     Glass nor Godfrey LLC legitimately provided the billed-for Windshield Replacement
19
     Services; and (ii) neither A&G Auto Glass nor Godfrey LLC had standing to seek
20
21   reimbursement in the first instance. A representative sample of the fraudulent bills and
22   corresponding claim submissions submitted to GEICO using wires in interstate commerce
23
     that comprise, in part, the pattern of racketeering activity identified through the date of
24
     this Complaint are described, in part, in the charts annexed hereto as Exhibits “1” and “2”.
25
26   Each such wire transmission was made by T. Godfrey, Alexander, and A. Godfrey in

27   furtherance of the wire fraud scheme.
28


                                                    44
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 45 of 51



 1         162.   T. Godfrey, Alexander, and A. Godfrey knew of, agreed to and acted in
 2
     furtherance of the common and overall objective (i.e., to defraud GEICO and other
 3
     automobile insurers of money) by submitting or facilitating the submission of the
 4
 5   fraudulent charges to GEICO.

 6         163.   GEICO has been injured in its business and property by reason of the above-
 7
     described conduct in that it has paid an amount to be determined at trial, but in no event
 8
     less than $300,000.00 pursuant to the fraudulent bills submitted through A&G Auto Glass
 9
10   and Godfrey LLC.

11         164.   By reason of its injury, GEICO is entitled to treble damages, costs, and
12
     reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court
13
     deems just and proper.
14
15                           FOURTEENTH CAUSE OF ACTION
                         Against T. Godfrey, Alexander, and A. Godfrey
16                         (Violation of Ariz. Rev. Stat. § 13-2314.04)
17         165.   GEICO incorporates, as though fully set forth herein, each and every
18
     allegation in paragraphs 1 through 73 above.
19
           166.   A&G Auto Glass and Godfrey LLC together constitute an association-in-
20
21   fact “enterprise” (the “A&G Fraud Enterprise”) under Ariz. Rev. Stat. § 13-2314.04.
22         167.   The members of the A&G Fraud Enterprise are and have been associated
23
     through time, joined in purposed and organized in a manner amenable to hierarchal and
24
     consensual decision making, with each member fulfilling a specific and necessary role to
25
26   carry out and facilitate its common purpose. Specifically, A&G Auto Glass and Godfrey

27   LLC ostensibly are different businesses – with different names and tax identification
28
     numbers – that were created and use as vehicles to achieve a common purpose – namely,

                                                    45
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 46 of 51



 1   to facilitate the submission of fraudulent charges to GEICO and other insurers. The A&G
 2
     Fraud Enterprise has been operated under two separate names and tax identification
 3
     numbers in order to reduce the number of bills submitted under any individual name, in an
 4
 5   attempt to avoid attracting the attention and scrutiny of GEICO and other insurers to the

 6   volume of billing and the pattern of fraudulent charges originating from any one business.
 7
     Accordingly, the carrying out of this scheme would be beyond the capacity of each
 8
     member of the A&G Fraud Enterprise acting singly or without the aid of each other.
 9
10         168.   The A&G Fraud Enterprise is distinct from and has an existence beyond the

11   pattern of racketeering that is described herein, namely by recruiting, employing
12
     overseeing and coordinating individuals who have been responsible for facilitating and
13
     performing a wide variety of administrative and professional functions beyond the acts of
14
15   wire fraud (i.e., the submission of the fraudulent bills to GEICO and other insurers), by

16   creating and maintaining files and other records, by recruiting and supervising personnel,
17
     by negotiating and executing various contracts, and by maintaining the bookkeeping and
18
     accounting functions necessary to manage the receipt and distribution of the insurance
19
20   proceeds.

21         169.   T. Godfrey, Alexander, and A. Godfrey each has been employed by and/or
22
     associated with the A&G Fraud Enterprise.
23
           170.   In furtherance of the fraudulent claims submitted through Godfrey LLC and
24
25   A&G Auto Glass, T. Godfrey, Alexander, and A. Godfrey submitted or caused to be

26   submitted hundreds of fraudulent invoices through Godfrey LLC and A&G Auto Glass in
27   order to obtain reimbursement from GEICO.
28


                                                 46
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 47 of 51



 1          171.   When the claims for reimbursement were submitted to GEICO, A. Godfrey,
 2
     T. Godfrey, and Alexander knew that the submission of invoices contained false and
 3
     misleading information concerning facts material to GEICO’s determination to pay the
 4
 5   claims, including misrepresentations that: (i) Godfrey LLC and A&G Auto Glass had

 6   provided the underlying Windshield Replacement Services to Insureds when, in fact, they
 7
     did not; and (ii) Godfrey LLC and A&G Auto Glass had standing to seek reimbursement
 8
     from GEICO in the first instance, when in fact they did not.
 9
10          172.   These knowing and intentional acts constitute a pattern of unlawful activity,

11   in that said acts constitute violations of Ariz. Rev. Stat. §§ 13-2310, 20-463(A)(1)(c), 20-
12
     463(A)(5), 20-463.01(A)(1)(a), and 20-463.01(A)(1)(c).
13
            173.   This pattern of unlawful activity resulted in GEICO issuing payment for the
14
15   reimbursement of hundreds of claims for which it otherwise would not have provided

16   reimbursement.
17
            174.   A. Godfrey, T. Godfrey, and Alexander’s pattern of unlawful activity has
18
     caused GEICO to sustain damages in an amount to be determined at trial, but in no event
19
20   less than $300,000.00.

21          175.   By reason of A. Godfrey, T. Godfrey, and Alexander’s conduct, GEICO is
22
     also entitled to recover threefold the actual damages it actually sustained, reasonable
23
     attorney’s fees, and court costs pursuant to Ariz. Rev. Stat. § 13-2314.04.
24
25                                       JURY DEMAND

26          176.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial
27   by jury.
28


                                                  47
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 48 of 51



 1          WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO
 2
     Indemnity Co., GEICO General Insurance Company and GEICO Casualty Co. demand
 3
     that a Judgment be entered in their favor:
 4
 5          A.     On the First Cause of Action against A&G Auto Glass and Godfrey LLC, a

 6   declaration pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that
 7
     A&G Auto Glass and Godfrey LLC have no right to receive payment for any pending bills
 8
     submitted to GEICO;
 9
10          B.     On the Second Cause of Action against T. Godfrey and Alexander,

11   compensatory damages in favor of GEICO in an amount to be determined at trial but in
12
     excess of $225,000.00, together with treble damages, costs, interest and reasonable
13
     attorneys’ fees pursuant to 18 U.S.C. § 1964(c);
14
15          C.     On the Third Cause of Action against T. Godfrey and Alexander,

16   compensatory damages in favor of GEICO an amount to be determined at trial but in
17
     excess of $225,000.00, together with treble damages, costs, interest and reasonable
18
     attorneys’ fees pursuant to 18 U.S.C. § 1964(d);
19
20          D.     On the Fourth Cause of Action against T. Godfrey and Alexander,

21   compensatory damages in favor of GEICO in an amount to be determined at trial but in
22
     excess of $225,000.00, together with treble damages, costs, interest and reasonable
23
     attorneys’ fees pursuant to Ariz. Rev. Stat. § 13-2314.04;
24
25          E.     On the Fifth Cause of Action against T. Godfrey, Alexander, an A&G Auto

26   Glass, compensatory damages in an amount to be determined at trial but in excess of
27   $225,000.00, together with punitive damages, costs, interest and such other and further
28
     relief as this Court deems just and proper;

                                                   48
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 49 of 51



 1          F.     On the Sixth Cause of Action against T. Godfrey, Alexander, an A&G Auto
 2
     Glass, compensatory damages in favor of GEICO in an amount to be determined at trial
 3
     but in excess of $225,000.00, plus costs, interest and such other and further relief as this
 4
 5   Court deems just and proper.

 6          G.     On the Seventh Cause of Action against T. Godfrey, Alexander, and A.
 7
     Godfrey, compensatory damages in favor of GEICO in an amount to be determined at trial
 8
     but in excess of $75,000.00, together with treble damages, costs, interest and reasonable
 9
10   attorneys’ fees pursuant to 18 U.S.C. § 1964(c);

11          H.     On the Eighth Cause of Action against T. Godfrey, Alexander, and A.
12
     Godfrey, compensatory damages in favor of GEICO an amount to be determined at trial
13
     but in excess of $75,000.00, together with treble damages, costs, interest and reasonable
14
15   attorneys’ fees pursuant to 18 U.S.C. § 1964(d);

16          I.     On the Ninth Cause of Action against T. Godfrey, Alexander, and A.
17
     Godfrey, compensatory damages in favor of GEICO in an amount to be determined at trial
18
     but in excess of $75,000.00, together with treble damages, costs, interest and reasonable
19
20   attorneys’ fees pursuant to Ariz. Rev. Stat. § 13-2314.04;

21          J.     On the Tenth Cause of Action against T. Godfrey, Alexander, A. Godfrey,
22
     and Godfrey LLC, compensatory damages in an amount to be determined at trial but in
23
     excess of $75,000.00, together with punitive damages, costs, interest and such other and
24
25   further relief as this Court deems just and proper;

26          K.     On the Eleventh Cause of Action against T. Godfrey, Alexander, A.
27   Godfrey, and Godfrey LLC, compensatory damages in favor of GEICO in an amount to be
28


                                                  49
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 50 of 51



 1   determined at trial but in excess of $75,000.00, plus costs, interest and such other and
 2
     further relief as this Court deems just and proper.
 3
            L.     On the Twelfth Cause of Action against Alexander, A. Godfrey, and T.
 4
 5   Godfrey, compensatory damages in favor of GEICO in an amount to be determined at trial

 6   but in excess of $300,000.00, together with treble damages, costs, interest and reasonable
 7
     attorneys’ fees pursuant to 18 U.S.C. § 1964(c);
 8
            M.     On the Thirteenth Cause of Action against Alexander, A. Godfrey, and T.
 9
10   Godfrey, compensatory damages in favor of GEICO an amount to be determined at trial

11   but in excess of $300,000.00, together with treble damages, costs, interest and reasonable
12
     attorneys’ fees pursuant to 18 U.S.C. § 1964(d); and
13
            N.     On the Fourteenth Cause of Action against Alexander, A. Godfrey, and T.
14
15   Godfrey, compensatory damages in favor of GEICO an amount to be determined at trial

16   but in excess of $300,000.00, together with treble damages, costs, interest and reasonable
17
     attorneys’ fees pursuant to Ariz. Rev. Stat. § 13-2314.04.
18
            Dated this 24th day of February, 2021.
19
20                                     THORPE SHWER, P.C.

21                                     By: /s/ William L. Thorpe
                                           William L. Thorpe
22
                                           Mitchell W. Fleischmann
23                                         Jamie Gill Santos

24                                     AND
25
                                       RIVKIN RADLER LLP
26                                     Barry I. Levy (to be admitted pro hac vice)
                                       Steven Henesy (to be admitted pro hac vice)
27                                     Melissa D. Medilien (to be admitted pro hac vice)
28                                     Counsel for Plaintiffs Government Employees Insurance
                                       Co., GEICO Indemnity Co., GEICO General Insurance
                                       Co., and GEICO Casualty Co.

                                                  50
      Case 2:21-cv-00326-DGC Document 1 Filed 02/24/21 Page 51 of 51



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on February 24, 2021, I electronically transmitted the attached
 3   document to the Clerk’s office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants.
 5
 6                                                   /s/ Lynn Acosta
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                51
